                        Case 5:19-cv-01170-JD Document 18 Filed 02/14/20 Page 1 of 2

                                 IN THE UNITED STATES DISTRICT COURT FOR THE
                                        WESTERN DISTRICT OF OKLAHOMA

       ASHLEE TOLLETT




                                    Plaintiff(s),

         V.                                                            Case No. civ-19-ii70-jd
       GARY YOUNG




                                    Defendant(s)

                                            ENTRY OF APPEARANCE


         To the Clerk of this court and all parties of record:

                   Enter my appearance as counsel in this case for:
         Plaintiff                  jAshlee Tollett
         (Plaintiff/Defendant)                       (Name of Party)


                   I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                              Kindra Avila                               02/14/2020
                                           si
                                           Signature                                             Date


                                           Kindra Avila
                                           Print Name


                                           Bussett Legal Group, PLLC
Criminal Cases Only:                       Firm


   I I Retained or USA                     2201 N. Classen Blvd
                                           Address

   I ICJA Appointment                      pklahoma City                  Oklahoma               73106
                                           City                              State               Zip Code
   I I Federal Public Defender
                                            05-605-8073
   I I Pro Bono                            Telephone

                                           |kindra@bussettlegal.com
  |~|CJA Training Panel
                                           Internet E-mail Address




    REVISED 05/14/18
Case 5:19-cv-01170-JD Document 18 Filed 02/14/20 Page 2 of 2
